CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated February 28, 2012 on Dreyfus New Jersey Municipal Bond Fund, Inc. for the fiscal year ended December 31, 2011 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 33-19655 and 811-05454) of Dreyfus New Jersey Municipal Bond Fund, Inc. ERNST & YOUNG LLP New York, New York April 25, 2012
